DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-15, 18, 24 are allowable. The restriction requirement, as set forth in the Office action mailed on 1/17/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1, 6-7, 9-10, 12 and 23 directed to the method of treatment of hair loss is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The Affidavit under 37 CFR 1.132 filed 6/3/21 is sufficient to overcome the rejection of claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janice Rice on 5/13/22.

The application has been amended as follows: 
10. (Currently amended)  The method according to claim 1, wherein the pharmaceutical, nutraceutical or veterinary composition comprises 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,6-7,9-10,12,14-15,18 and 23-24 are allowed. The closest prior art is Rolland et al. (previously presented). Rolland et al. teach cosmetic/dermatological compositions comprising a growth factor that meets the limitations of SEQ ID NO: 14. Rolland does not teach the composition comprises vitamins, amino acids, or iron, magnesium copper and zinc at the claimed ratios. Rolland et al. also does not teach the composition comprises a cell free supernatant of a dedifferentiated plant cell. The Affidavit provided by the Applicants disclose that the ratio of minerals is critical and not an arbitrary selection. The Affidavit shows that the composition with the ratio of minerals outside the claimed range did not work in terms of proliferative activity (M7 and M14), while M18 and M21 within the claimed ratio were successful. For the reasons presented above, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 6-7, 9-10, 12, 14-15,18 and 23-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654